DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 12/11/2020 has been received and entered into the case record.
Claims 2, 4, 24, and 49-50 are amended. 
Claims 19 and 61 are cancelled.
Claim 67 is newly added.
Claims 2, 4-9, 11-13, 19, 21-22, 24, 28, 42, 45, 49-50, 55-56, 62 and 67 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-9, 11-13, 19, 21-22, 24, 28, 42, 45, 49-50, 55-56, and 61-62  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease in a mouse caused by a deficiency or defect in progranulin expression or function, comprising directly administering to the mouse brain ventricle an rAAV particle comprising a , does not reasonably provide enablement for the claimed method using any variant or functional fragment thereof, any route of administration, or any mammal. 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content
of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. 
The instant claims recite methods of treating disease wherein rAAV and AAV particles are administered to a mammal’s brain via the brain ventricle, parenchyma, subarachnoid space and/or intrathecal space so as to transduce cells that contact the CSF to express progranulin through a nucleic acid encoding a progranulin, variant, derivative, or functional fragment thereof. The scope of the claimed invention is broad encompassing any variant, derivative, or functional fragment thereof of progranulin, any route or method of administration and any mammal (claims 2 and 4). The instant claims further recite limitations that the claimed method can be used to treat Frontotemporal Dementia (FTD) and Batten’s in mammals such as humans wherein the human is a child (claims 49, 50, 55, 56, 61).
The instant specification discloses that the variant or functional fragment of a nucleic acid sequence has 5% to 100% sequence identity (para. 0169-0170) The instant specification further provides only a working example that discloses wild type human progranulin,  (Example 1-3). The instant specification does not describe what domains of progranulin to conserve in the more than 5% sequence identity disclosed for the variants, derivatives and function fragments. Therefore, there is a low level of predictability when choosing a variant, derivative or functional fragment due to a lack of guidance.
In regards to the limitations of treating any disease, the instant specification specifically names Batten’s disease and Frontotemporal dementia as the targets of this gene therapy, having a mutation that reduces expression of the GRN gene. Example 1 only discusses a FTD model and not a model for Batten’s disease. In regards to the limitations of treating any mammal with these diseases, the instant specification discloses that said mammals can be domestic animals such as cats and dogs, farm animals such as sheep, goats, pigs or horses, or humans at any stage of life (para. 0047 and 0068). However, the only Example disclosed in the instant specification is that of a murine model.
In regards to the limitations of administering the gene therapy in any manner that reaches the mammal’s brain ventricle, the instant specification discloses that the particles can be administered or 
Many challenges could arise when using a variant or functional derivative or fragment of progranulin in attempting to treat a disease like Batten’s or Frontotemporal Dementia. Yu et al. (Arch Neurol. 2010 February; 67(2): 161–170) found 58 genetic variants of progranulin 434 patients with Frontotemporal Dementia, 24 of which were pathogenic (Abstract). 46 of the mutations were single nucleotide substitutions while 12 mutations were insertions or deletions (p. 163) Most of the known GRN mutations are either nonsense mutations that result in a premature stop codon or splicing mutations that alter the reading frame of the messenger RNA (mRNA), resulting in a premature stop codon downstream from the mutation (p. 161-162). These mutations only involve a few changes in the sequence making them variants by the definition in the instant specification which states that variants are less than the full length of the sequence (para. 0169), however, they are not functional.
In regards to treating diseases such as Batten’s disease and FTD in any mammal of any age, murine models have been basic model for Frontotemporal dementia where mammals are concerned (2009. Gotz and Gotz, ASN Neuro 1(4): p. 252). While mice have also been used for Batten’s disease as well, other models, such as large animal models (i.e. dogs) have been used to study the disease (2013. Weber et al. Journal of Child Neurology 28(9):1123-1127). Weber et al. discloses that although murine models have been useful in studying the disease development, they do not completely recapitulate the human disease pathology (p. 1123). Therefore the method is not enabled for human subjects and without any guidance on specific mammals and which disease corresponds to what species, the method is unpredictable.
Although the claims recite that the method can be used in treating Batten’s Disease or FTD, specifically when occurring in humans or human children (claims 2, 4, 55-56), the reduction of progranulin expression is an indication of Batten’s disease in only adult onset Batten’s (Weber et al.; Table 1). Therefore the method would not be used to treat children with Batten’s disease but rather adult onset Batten’s disease. In the case of Frontotemporal dementia, occurs most commonly at the ages of 45-
Challenges in administering gene therapy treatments for neurodegenerative diseases can be numerous. To deliver a therapeutic gene to the entire brain is a major challenge. Humans have a brain over 2,000 times larger than mice and in order to get a widespread distribution of the transgene.  Potential routes of vector delivery for widespread distribution of the transgene, which have shown promise in animal models, include injections of the vector along multiple injection tracks; transport of the vector to brain regions distal to the injection site via neural pathways; intravenous injection so that the vector crosses the BBB, and injection of the vector into the cerebrospinal fluid spaces for distribution within the brain via the circulation. Furthermore, different injection sites could require a different number of injections. For instance, injection into the CSF, or PNS could only require one injection. However, it is known that injection into the cerebral spinal fluid produces variable patterns and amounts of vector distribution (2013. Simonato et al. Nature Reviews Neurology 9: 277-291; PMC Full Manuscript, p. 7, Figure 3) Therefore, undue experimentation would result through claiming any route of administration and only listing specific injection sites within the specification.
The instant specification doesn’t provide any guidance as to how an artisan would have practiced the claimed method with a variant, derivative or functional fragment in order to navigate around a deletion or insertion that could cause a reduction in functionality and furthermore does not provide sufficient guidance for the administration of the treatment for a certain disease to a specific mammal as a subject. The instant specification does not provide guidance on what domains to conserve in the variant, derivative or functional fragment of the sequence encoding progranulin nor does it provide a specific working example of a functional derivative. Therefore, the instant specification does not provide guidance on how to recognize a variant, derivative or functional fragment of progranulin without undue experimentation. 
Without any guidance/direction from the instant specification other than the limited embodiment, and based on the evidence presented by Yu et al., Simonato et al., Neary et al., Gotz and Gotz, and Weber 
However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 19, 21, 22, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US 2010/0267812; IDS Reference Citation No. 1 filed on 08/30/2018) in view of Kay 
	Regarding Claim 2, Dodge et al. teaches a method of treating a disease caused by a deficiency in progranulin via a vector or recombinant AAV particles (para. 0001, 0009, 0034, 0073, 0084, 0092). The treatment solution was administered to a mammal’s (wherein the exemplary mammal is a rodent) brain ventricle so that it contacts the CSF (para. 0081, 0090, Example 1-3). However Dodge et al. does not specifically disclose that the progranulin encoding vector has a 95% or more identity to that of SEQ ID: 1 of the instant application, nor does it disclose that the method is specifically for the treatment of FTD, Batten’s, Alzheimer’s or Parkinson’s disease. 
Kay teaches methods and compositions for treating neurodegenerative diseases such as Alzheimer’s, Parkinson’s and ALS (Abstract, 0100). In said method a progranulin polypeptide is administered to a patient via a vector and said peptide has at least a 95% homology to SEQ ID NO: 2 and modifies the expression of progranulin (para. 0007-0009, 0014, 0081, 0082, 0085). A sequence search was performed, and showed that SEQ ID NO: 2 of Kay and SEQ ID NO: 1 of the instant application are the same sequence (i.e. 100% sequence identity).
	It would have been obvious to one of ordinary skill in the art to substitute the progranulin nucleotide in the proganulin encodoing vector as taught by Passini et al. with the progranulin polypeptide corresponding to SEQ ID NO: 2 (i.e. SEQ ID NO: 1 of the instant application) contained in an effector (i.e. vector) as taught by Kay in a method of treating diseases such as Alzheimer’s with a reasonable expectation of success. An artisan would be substituting known equivalent sequences encoding progranulin in vectors for the same purpose of treating neurodegenerative disease. Furthermore, one would be motivated to utilize the methods of Kay and Passini et al. as PGRN expression is increased in activated microglia in many neurodegenerative diseases including motor neuron disease and Alzheimer's disease. Studies have identified mutations in PGRN as a cause of neurodegenerative disease and indicate the importance of PGRN function for neuronal survival (Passini et al., para. 0084)	

	Regarding claim 22, Dodge et al. teaches that the therapeutic product is delivered to target cells of the CNS which can be neurons or glial cells (para. 0049).
	Regarding claim 24, Dodge et al. teaches that the cell can secrete the therapeutic gene product (i.e. progranulin) (para. 0006, 0009).
Regarding claim 28, Dodge et al. teaches that the vector can be injected into one or more of the ventricular spaces of the brain (i.e. more than one location in the brain) (para. 0091).
Therefore, the invention as a whole was anticipated by Dodge et al. at the time of the effective filing date.

Claim 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (supra) in view of Kay (supra).
	Regarding claims 2 and 4, Passini et al. teaches a method of treating neurodegenerative disorders via a rAAV vector. The vector can be administered via intrathecal injection, intraparenchymal injections, and ventricular region wherein it makes contact with cells in the CSF and expresses progranulin (Abstract, para. 0061, 0073, 0148, 0155). Passini et al. also teaches that a sequence coding for a transgene, such as progranulin, is inserted between a pair of inverted terminal repeats (ITRs) in the AAV vector (para. 0073, 0090, 0176, 0158). However Passini et al. does not specifically disclose that the progranulin encoding vector has a 95% or more identity to that of SEQ ID: 1 of the instant application, nor does it disclose that the method is specifically for the treatment of FTD, Batten’s, Alzheimer’s or Parkinson’s disease.
	Kay teaches methods and compositions for treating neurodegenerative diseases such as Alzheimer’s, Parkinson’s and ALS (Abstract, 0100). In said method a progranulin polypeptide is administered to a patient via a vector and said peptide has at least a 95% homology to SEQ ID NO: 2 and modifies the expression of progranulin (para. 0007-0009, 0014, 0081, 0082, 0085). A sequence search 
	It would have been obvious to one of ordinary skill in the art to substitute the progranulin nucleotide in the proganulin encodoing vector as taught by Passini et al. with the progranulin polypeptide corresponding to SEQ ID NO: 2 (i.e. SEQ ID NO: 1 of the instant application) contained in an effector (i.e. vector) as taught by Kay in a method of treating diseases such as Alzheimer’s with a reasonable expectation of success. An artisan would be substituting known equivalent sequences encoding progranulin in vectors for the same purpose of treating neurodegenerative disease. Furthermore, one would be motivated to utilize the methods of Kay and Passini et al. as PGRN expression is increased in activated microglia in many neurodegenerative diseases including motor neuron disease and Alzheimer's disease. Studies have identified mutations in PGRN as a cause of neurodegenerative disease and indicate the importance of PGRN function for neuronal survival (Passini et al., para. 0084)
	Regarding claim 5, Passini et al. teaches rAAV virons can encode a gene of interest (i.e. nucleic acid sequence) between its two AAV ITRs. (para. 0097-0098, 0100-0101)
	Regarding claim 6, Passini et al. teaches the AAV capsid protein of the rAAV virons can be selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, and AAV9 (para 0147).
	Regarding claim 7, Passini et al. teaches the ITRs of the rAAV virons can be derived from AAV-1, AAV-2, AAV-3, AAV-4, AAV-5, AAV-6, AAV-7, AAV-8, and AAV-9 (para. 0107)
	Regarding claims 8-10, Passini et al. teaches that AAV vectors are known to have expression control elements such as promoters or enhancers like the CMV enhancer and chicken beta actin promoter (para. 0108).
	Regarding claims 11 and 12, Passini et al. teaches that a dose of about 106 to about 1015 genome particles are administered to a subject (para. 0160).
	Therefore the invention as a whole is anticipated by Passini et al. at the time of the effective filing date.



Claims 2, 49, 50 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (supra) in view of Kay (supra), as applied to claims 2 and 4-12 above, and in further view of Hutton et al. (US Patent No. 9,486,541; Previously cited on PTO-892 filed 09/16/2020).
	As illustrated in the above 103 rejection, Passini et al. and Kay provide teachings for a method of treating a neurodegenerative disease such as Alzheimer’s comprising rAAV particles administered by intraventricular injection which express progranulin via utilizing the polypeptide corresponding to SEQ ID NO:2 (i.e. SEQ ID NO:1 of the present invention) in a vector and contacting the cells in the CSF. These references do not teach the treatment of frontotemporal dementia, the reduction or prevention of its symptoms, or immunosuppressive agents.
Hutton et al. teaches a method of detecting and treating frontotemporal dementia via viral vectors/recombinant viral particles and the expression of progranulin (Abstract; Col 3, lines 31-32; Col 5, lines 41-46; Col 30, lines 9-11). The progranulin polypeptide can be administered to a mammal (wherein the exemplary in vivo mammal shown in Examples 11 and 12 is a rodent) in order to reduce a symptom of dementia or reduce the progression (i.e. prevents worsening) (Col. 37, lines 20-25; Col. 39 lines 35-46). Hutton et al. further teaches that the vector can be administered with an NSAID or other anti-inflammatory agent (i.e. immunosuppressive agent) (Col. 3, lines 8-12).
	It would be obvious to one of ordinary skill in the art to utilize the method of treating neurodegenerative disease taught by Passini et al. for the treatment of Frontotemporal Dementia and its symptoms as taught by Hutton et al. with a reasonable expectation of success. A lack of progranulin has been shown to cause frontotemporal lobular degeneration (i.e. frontotemporal dementia) therefore an artisan would be motivated to utilize a technique which increases the expression of progranulin in order to treat frontotemporal dementia (Passini et al., para. 0084). Furthermore the addition of an anti-inflammatory agent as an immunosuppressive agent, 
	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 2, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (supra) in view of  Kay (supra) as applied to claims 2 and 4-12 above, and in further view of Bond et al. (2013. Biochimica et Biophysica Acta 1832: 1842-1865; Previously cited in PTO-892 filed on 09/16/2020), Anderson et al. (2013. Biochimica et Biophysica Acta 1832: 1807-1826; Previously cited in PTO-892 filed on 09/16/2020), and Xu et al. (2011. Neurobiology of Aging 32: 2326.e5-2326.e16; Previously cited in PTO-892 filed on 09/16/2020)
As illustrated in the above 103 rejection, Passini et al. and Kay provide teachings for a method of treating a neurodegenerative disease such as Alzheimer’s comprising rAAV particles administered by intraventricular injection which express progranulin via utilizing the polypeptide corresponding to SEQ ID NO:2 (i.e. SEQ ID NO:1 of the present invention) in a vector and contacting the cells in the CSF. These references do not teach inhibiting, decreasing or preventing neuron or cortical neuron degeneration or death, nor that the disease is Batten’s disease.
	Bond et al. teaches that AAV-mediated gene therapy has been used to treat Batten’s disease. Progranulin has been shown to cause types of Batten’s disease (p. 1854). Bond et al. does not teach that Batten’s disease affects the cortical neurons.
Anderson et al. teaches Batten’s disease particularly affects the cortical neurons, causing them to degenerate or die (p. 1807).
	It would be obvious to one of ordinary skill in the art to utilize the method for treating a neurodegenerative disease using rAAV particles as taught by Passini et al. for the treatment of Batten’s disease as taught by Bond et al. and Anderson et al. in order to treat the symptoms of a disease which affects cortical neurons with a reasonable expectation of success. An artisan would be motivated to administer the gene therapy treatment described by Passini et al. to a subject as progranulin mutations have been shown to cause Batten’s disease (Bond et al., p.1858). Reduction of progranulin has been shown to increase degeneration of cortical neurons (Xu et al., p. 2326.e6). Thus one of ordinary skill in 
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 12/11/2020, with respect to 112(a) Written Description set forth in the Office Action filed 09/16/2020 have been fully considered and are persuasive.  The 112(a) Written Description rejection has been withdrawn in light of the amendments made.
Applicant's arguments filed 12/11/2020 regarding the 112(a) enablement rejection set forth in the Office Action filed 09/16/2020 have been fully considered but they are not persuasive. 
	On pages 7-9, Applicant attempts to traverse the 112(a) enablement rejection. Applicant amended the claims so that the derivative or functional fragment limitation was not recited in the claims. This remedies the any functional fragment portion of the enablement rejection. Applicant, however, argues that the animal model need not recapitulate every aspect of the disease (much less FTD) and not completely replicate all aspects of any disease in order to serve as a suitable model. Furthermore, Applicant discloses their experiment of mice and the effects on FTD and Bond et al.’s disclosure of animal models being excellent tools to gain insight into the pathogenesis of neurodegenerative disease. One skilled in the art would reasonably expect that the administration of rAAV encoding progranulin to work in a mammal. Applicant lastly states that their amendments show that the claims no longer encompass “any disease”, “any variant” or “any route of administration.”
	While examiner agrees that the “any variant” and “any route of administration” portions of the enablement rejection are addressed, Applicant is still not enabled for “any mammal” in “treating” Alzheimer’s, Parkinson’s, Batten’s, and frontotemporal dementia. There is no known model for Alzheimer’s disease and while this method may treat a symptom of Alzhemier’s there is no evidence or example in the specification that would enable treatment as the specification only discloses a mouse model of FTD which does not encapsulate the breadth of the claimed treatment of Alzheimer’s, 
	Therefore the enablement rejection is maintained for “any mammal” regarding the diseases listed.
Applicant’s arguments filed on 12/11/2020 with respect to the rejection(s) of Passini et al. and Dodge et al. under the 102 rejection set forth in the Office Action filed 09/16/2020 have been fully considered and are persuasive in that they do not teach every limitation of the newly amended claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kay as Kay teaches the newly amended limitation of encoding a progranulin having SEQ ID NO:1 or a variant of at least 90% identity as seen in the 103 rejections above.
Furthermore, in regards to arguments concerning Passini et al. and Dodge et al. as references, Applicant’s arguments are not persuasive. 
On page 10, Applicant states that the cited passages of Dodge et al. do not teach progranulin. Examiner agrees in that an error in citing passages occurred and para. 0073 and 0084 which teach progranulin should have been cited as well in the rejection.  
On page 11, Applicant argues that the cited passages of Passini et al. do not teach “administration ‘via intrathecal injection, intraparenchymal injections and ventricular region’ are silent regarding administration or delivery of any progranulin or variant thereof. Examiner disagrees in that paragraph 073 discloses progranulin in the rAAV construct and paragraph 0148 discloses the various methods of administration of a vector particle and therefore the reference does teach these limitations.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





 /A.F.C./ Examiner, Art Unit 1632                                                                                                                                                                                                       

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635